Judgment, Supreme Court, New York County, rendered on June 27, 1972, convicting defendant, upon his plea of guilty of criminal possession of a dangerous drug in the fifth degree, unanimously reversed, on the law, and the matter remanded for an evidentiary hearing, as indicated herein. Defendant was sentenced to an indeterminate term of imprisonment not to exceed three years. The District Attorney concedes that a factual issue exists as to whether a one-year sentence promise was, in fact, made to defendant, which induced him to plead guilty, and that an evidentiary hearing is necessary in order to determine this issue. Concur — Kupferman, J. P., Murphy, Lane, Tilzer and Capozzoli, JJ.